Citation Nr: 0110312	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right shoulder injury (major), currently evaluated at 30 
percent.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1953.

By rating decision in June 1997, service connection was 
granted for residuals of a right shoulder injury.  In March 
1998, the veteran filed a claim for entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability (TDIU).  This appeal arises from 
the March 1999 rating decision from the Newark, New Jersey 
Regional Office (RO) that increased the evaluation of the 
veteran's service connected residuals, right shoulder injury, 
from 20 percent to 30 percent, effective March 31, 1998, and 
denied TDIU.  A Notice of Disagreement was filed in April 
1999 with a request for a hearing at the RO before a local 
hearing officer.  A Statement of the Case was issued in 
November 1999.  A substantive appeal was filed in December 
1999 with a request for a hearing at the RO before a local 
hearing officer.  In December 1999 the above-noted RO hearing 
was held. 


REMAND

The veteran is currently service connected for 
osteochondritis dissecans, residual injury, right knee, with 
a 30 percent evaluation assigned; degenerative joint disease 
of the right elbow (major) with a 20 percent evaluation 
assigned; and residuals of a right shoulder injury (major), 
evaluated at 30 percent, with this evaluation currently on 
appeal.  The combined rating is 60 percent, effective from 
March 31, 1998.

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA orthopedic examination 
conducted in January 2000 is inadequate for rating purposes 
in that the requirements of DeLuca v. Brown, 8 Vet. App. 202 
(1995) were not addressed.  In DeLuca, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected joint, functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45 must be addressed. 

In addition, the principles of rating enunciated in 
VAOPGCPREC 23-97 (July 1, 1997) (under certain circumstances, 
separate ratings may be assigned for separate manifestations 
of a disability) and VAOPGCPREC 9-98 (August 14, 1998) must 
be considered.  In this regard, it should be ascertained 
whether the veteran suffers from dislocations of the right 
shoulder as well as limitation of motion.  

There is an indication in the records that the veteran has 
had treatment from Dean L. Carson, M.D. and the Westfield 
Orthopedic Group.  Treatment records from this provider and 
facility should be obtained.  Additionally, any VA treatment 
records, including from the East Orange, New Jersey VA 
Medical Center should be obtained. 

The United States Court of Appeals for Veterans Claims held 
in Holland v. Brown, 6 Vet. App. 443 (1994) that a claim for 
a total disability rating based on individual unemployability 
(TDIU) due to a service connected disability is 
"inextricably intertwined" with a rating increase claim on 
the same condition.  Thus, the veteran's TDIU claim will be 
deferred pending the outcome of his increased rating claim 
for residuals of a right shoulder injury (major).

A review of correspondence of record raises the issue of 
whether an extraschedular rating is warranted for the right 
shoulder disability.  In exceptional cases where a schedular 
evaluation is found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2000).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.  The RO 
should address this matter in connection with the current 
appeal.

The RO's attention is also directed to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which was signed into law on November 9, 2000.  
Among other things, this law redefined and expanded the 
obligations of VA with respect to the duty to assist.  The 
change in the law was made applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matter on appeal.  The end result is that the veteran has 
not been informed of the VCAA provisions that may have 
applicability to the issue herein presented, and he therefore 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated the 
veteran for residuals of right shoulder 
injury in recent years.  After securing 
the necessary releases, the RO should 
obtain all records that have not already 
been obtained and associate them with the 
claims file.  The records requested 
should include those from Dean L. Carson, 
M.D. and the Westfield Orthopedic Group 
and the East Orange, New Jersey VAMC.  
The veteran should also be requested to 
complete and submit an up-to-date 
employment statement.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences or 
experienced marked interference with 
employment or that he has had frequent 
periods of hospitalization due to his 
service connected shoulder disability.  
This evidence may include records 
pertaining to lost time or sick leave 
used due to the shoulder disability, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

4.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the service 
connected residuals of a right shoulder 
injury (major).  The claims folder must 
be made available to the examiner for 
review prior to the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
If the examiner is unable to make any 
determination requested, it should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be explained.

The examiner should be asked to address 
the following questions.  (Each answer 
should be numbered to correspond to the 
question posed.)

I.  What are the ranges of motion in 
degrees of the right shoulder.  For 
VA purposes, normal shoulder forward 
elevation (flexion) is from 0 to 180 
degrees, normal shoulder abduction 
is from 0 to 180 degrees, normal 
shoulder external rotation is from 0 
to 90 degrees and normal shoulder 
internal rotation is from 0 to 90 
degrees.  38 C.F.R. Part 4, § 4.71, 
Plate I (2000). 

II.  Does the right shoulder exhibit 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether it is at least 
as likely as not that there is or 
may be additional range of motion 
loss or ankylosis due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare ups 
under § 4.45.  If there is 
functional ankylosis, the position 
in degrees should be given.  If it 
is not feasible to make any 
determination, the examiner should 
so note and give the reasons. 

III.  Is there recurrent dislocation 
of the humerus at the scapulohumeral 
joint.  If so, it should be noted 
whether such episodes are frequent 
or infrequent and whether there is 
guarding of movement only at the 
shoulder level or guarding of all 
arm movements.  The examiner should 
note also note whether there is 
malunion of the humerus; and, if so, 
is it productive of slight, moderate 
or marked deformity.

As to the claim for individual 
unemployability, the examiner should 
determine if it is at least as likely as 
not that the veteran's service connected 
disabilities of osteochondritis 
dissecans, residual injury, right knee; 
degenerative joint disease of the right 
elbow (major); and residuals of a right 
shoulder injury (major), preclude all 
forms of substantially gainful 
employment, in light of his educational 
and vocational history and without regard 
to advancing age, and irrespective of 
nonservice connected disabilities.  The 
underlined phrase should be used in 
formulating a response to this question.

The examiner should review the record and 
note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record, to include 
consideration of the VCAA and the General 
Counsel opinions referred to above.  In 
particular, the RO should determine 
whether separate ratings are warranted 
for shoulder instability and limitation 
of actual and functional motion.  The RO 
should also consider whether the criteria 
for submission for assignment of an 
extraschedular evaluation for service 
connected right shoulder disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are 
met.  If such criteria are met, then the 
matter should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  If the veteran fails to appear 
for the scheduled examinations, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655 and include a copy of the 
notification letters in the claims file 
showing the date of the examinations and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



